

114 SRES 379 ATS: Celebrating Black History Month.
U.S. Senate
2016-02-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 379IN THE SENATE OF THE UNITED STATESFebruary 29, 2016Mrs. Gillibrand (for herself, Mr. Cochran, Mr. Reid, Mr. Brown, Mrs. McCaskill, Mrs. Murray, Mr. Casey, Mr. Wyden, Mr. Coons, Mr. Portman, Mr. Wicker, Ms. Klobuchar, Mr. Warner, Mr. Booker, Mr. Carper, Mrs. Shaheen, Mr. Sanders, Mr. Durbin, Mr. Reed, Mrs. Feinstein, Mr. Franken, Mr. Merkley, Mr. Nelson, Mr. Kaine, Ms. Warren, Mrs. Boxer, Mr. Cardin, Mr. Bennet, Ms. Stabenow, Mr. Markey, Ms. Ayotte, Mr. Perdue, Mr. Burr, Mr. Moran, Ms. Murkowski, Mr. Paul, Mr. Schumer, Mr. Peters, Mr. Scott, Mr. Tillis, Mr. Murphy, Mr. Sessions, Mr. Isakson, Mr. Menendez, Mr. Grassley, and Mr. Leahy) submitted the following resolution; which was considered and agreed toRESOLUTIONCelebrating Black History Month.
	
 Whereas in 1776, people envisioned the United States as a new nation dedicated to the proposition stated in the Declaration of Independence that all men are created equal, that they are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty and the pursuit of Happiness . . .;
 Whereas Africans were first brought involuntarily to the shores of America as early as the 17th century;
 Whereas African Americans suffered enslavement and subsequently faced the injustices of lynch mobs, segregation, and denial of the basic and fundamental rights of citizenship;
 Whereas in 2016, the vestiges of those injustices and inequalities remain evident in the society of the United States;
 Whereas in the face of injustices, people of good will and of all races in the United States have distinguished themselves with a commitment to the noble ideals on which the United States was founded and have fought courageously for the rights and freedom of African Americans and others;
 Whereas African Americans, such as Lieutenant Colonel Allen Allensworth, Maya Angelou, Arthur Ashe Jr., James Baldwin, James Beckwourth, Clara Brown, Blanche Bruce, Ralph Bunche, Shirley Chisholm, Holt Collier, Frederick Douglass, W. E. B. Du Bois, Ralph Ellison, Medgar Evers, Alex Haley, Dorothy Height, Lena Horne, Charles Hamilton Houston, Mahalia Jackson, Stephanie Tubbs Jones, B.B. King, Martin Luther King, Jr., Thurgood Marshall, Constance Baker Motley, Rosa Parks, Walter Payton, Bill Pickett, Homer Plessy, Bass Reeves, Hiram Revels, Amelia Platts Boynton Robinson, Jackie Robinson, Aaron Shirley, Sojourner Truth, Harriet Tubman, Booker T. Washington, the Greensboro Four, and the Tuskegee Airmen, along with many others, worked against racism to achieve success and to make significant contributions to the economic, educational, political, artistic, athletic, literary, scientific, and technological advancements of the United States;
 Whereas the contributions of African Americans from all walks of life throughout the history of the United States reflect the greatness of the United States;
 Whereas many African Americans lived, toiled, and died in obscurity, never achieving the recognition they deserved, and yet paved the way for future generations to succeed;
 Whereas African Americans continue to serve the United States at the highest levels of business, government, and the military;
 Whereas the birthdays of Abraham Lincoln and Frederick Douglass inspired the creation of Negro History Week, the precursor to Black History Month;
 Whereas Negro History Week represented the culmination of the efforts of Dr. Carter G. Woodson, the Father of Black History, to enhance knowledge of Black history through the Journal of Negro History, published by the Association for the Study of African American Life and History, which was founded by Dr. Carter G. Woodson and Jesse E. Moorland;
 Whereas Black History Month, celebrated during the month of February, originated in 1926 when Dr. Carter G. Woodson set aside a special period in February to recognize the heritage and achievement of Black people of the United States;
 Whereas Dr. Carter G. Woodson stated: We have a wonderful history behind us. . . . If you are unable to demonstrate to the world that you have this record, the world will say to you, You are not worthy to enjoy the blessings of democracy or anything else.;
 Whereas since the founding of the United States, the Nation has imperfectly progressed toward noble goals;
 Whereas the history of the United States is the story of people regularly affirming high ideals, striving to reach those ideals but often failing, and then struggling to come to terms with the disappointment of that failure, before committing to trying again;
 Whereas on November 4, 2008, the people of the United States elected Barack Obama, an African-American man, as President of the United States; and
 Whereas on February 22, 2012, people across the United States celebrated the groundbreaking of the National Museum of African American History and Culture on the National Mall in Washington, District of Columbia, which will open to the public in the fall of 2016: Now, therefore, be it
 That the Senate— (1)acknowledges that all people of the United States are the recipients of the wealth of history provided by Black culture;
 (2)recognizes the importance of Black History Month as an opportunity to reflect on the complex history of the United States, while remaining hopeful and confident about the path ahead;
 (3)acknowledges the significance of Black History Month as an important opportunity to commemorate the tremendous contributions of African Americans to the history of the United States;
 (4)encourages the celebration of Black History Month to provide a continuing opportunity for all people in the United States to learn from the past and understand the experiences that have shaped the United States; and
 (5)agrees that, while the United States began as a divided country, the United States must—
 (A)honor the contribution of all pioneers in the United States who have helped to ensure the legacy of the great United States; and
 (B)move forward with purpose, united tirelessly as a nation indivisible, with liberty and justice for all..